Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 12 and 14 are rejected under 35 U.S.C. 102(a1) as being anitcipated by Sugahara (USPN. 5,651,319 – hereinafter  Sugahara).
Sugahara discloses all of the structural as claimed a traction device for towing a vehicle, the traction device comprising: 
a support chassis (3);
a swing arm (6LR/7LR), wherein one end of the swing arm is rotatably connected to the support chassis by means of a rotating shaft such that the other end of the swing arm can move close to or away from the support chassis, when the other end of the swing arm moves away from the support chassis, the swing arm is in a deployed state, and when the other end of the swing arm moves close to the support chassis, the swing arm is in a retracted state, wherein when in the deployed state, the swing arm is adapted to contact with a circumferential surface of a wheel of the vehicle so as to drive the wheel of the vehicle to rotate and tow the vehicle;


a rolling assembly (corresponding structure 4RL), disposed on a side of the support chassis and being capable of preventing the wheel from contacting with the side of the support chassis when the vehicle is towed.

In re claim Sugahara discloses the rolling assembly comprises a stationary shaft (29) disposed on the support chassis and a roller (4R) pivotally connected to the stationary shaft.

In re claim 3 Sugahara discloses the swing arm comprises a front swing arm and a rear swing arm, wherein the wheel of the vehicle to be towed is located between the front swing arm and the rear swing arm in the deployed state, and the rear swing arm is adapted to drive the wheel of the vehicle to rotate (col 3 lines 21-28).

In re claim 4 Sugahara discloses two independent driving mechanisms (53/63) that is capable of driving the front swing arm and the rear swing arm to rotate in one of the following manners:
driving the front swing arm and the rear swing arm to rotate synchronously, and driving the front swing arm or the rear swing arm to rotate independently (emphasis added).

In re claims 5-6 Sugahara (figure 11) discloses all of the claimed limitations.

In re claim 7 Sugahara (figure 9 – see illustration below) discloses the side of the support chassis is provided with a retraction limit portion, and when the swing arm is in the retracted state, the retraction limit portion is located between the swing arm and the support chassis to space the swing arm and the support chassis apart from each other.


    PNG
    media_image1.png
    835
    1048
    media_image1.png
    Greyscale


In re claim 11 Sugahara discloses the swing arm comprises an arm and a rotating member sleeved (col 3 lines 21-30) on the arm in an axial direction of the arm, wherein the rotating member is capable of rotating around an axis of the arm, and the rotating member can be rotated by the rotation of the wheel.

In re claim 12 Sugahara discloses the rotating member is a bearing (e.g. a part of a machine that bears friction, especially between a rotationg part).

In re claim 14 Sugahara discloses a rear end of the support chassis is provided with a travelling roller assembly (corresponding structure 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara alone.
Sugahara disclosed instead of a front end portion of the chassis, a rear end portion includes a traction portion.  However, the Examiner takes position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the traction portion at the front end portion of the chassis such that it would allow the device to fit the requirements of a particular application, further it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).

Allowable Subject Matter
         Claims 8-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/              Primary Examiner, Art Unit 3611